DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (A), The polycyclic compound is represented by Formula 3 of claim 11, wherein at least one among R6 to R26 is Si(Ra)3, and there is no -Si(Ra)2- between R6 and R26, between R9 and R10, between R14 and R15, between R17 and R18, or between R22 and R23, in the reply filed on 04/28/2022 is acknowledged. 
Upon further consideration, the Examiner withdraws the restriction/election requirements. Claims 1-20 are examined in full scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “the organic electroluminescence device of claim 1, wherein the substituted or unsubstituted substituent selected from ring A to ring C, X1, and X2 is each independently a deuterium atom, a halogen atom, …”.
There is insufficient antecedent basis for this limitation in the claim. There is no claim term such as “a substituted or unsubstituted substituent” in the independent claim 1. It is unclear which substituent is referred to, rendering this claim indefinite.
Furthermore, even if the substituted or unsubstituted substituent means that the substituent of any one of rings A to ring C, X1, and X2, the claim is still indefinite, because each of the rings A, B, C, X1, and X2 has multiple substitutable positions (multiple possible substituents). It is unclear whether all the substituents of the selected ring are required to be selected from the claimed substituents, or at least one substituent of the selected ring is required to be selected from the claimed substituents, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean “the organic electroluminescence device of claim 1, wherein at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is each independently a deuterium atom, a halogen atom, …”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-9, 11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 2020/0058885 A1, hereafter Hong).
Regarding claims 1, 5-6, 8-9, 11, 13, and 15-19, Hong discloses an organic electroluminescence device (Example 4 in Table 1, [220]-[224]; and Compounds 4 in [136]) comprising a first electrode (ITO), a hole transport region (HT-A), an emission layer (Compound 4 as a dopant and Compound BH-1 as a host), an electron transport region (ET-A), a second electrode (Al), wherein ITO is equated with oxides of In or Sn.

    PNG
    media_image1.png
    375
    586
    media_image1.png
    Greyscale


The Compound 4 of Hong has identical structure as Formula 1 of claims 1 and 15, wherein Y is B; Z1 and Z2 are each N; ring A to ring C are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl or t-butylphenyl); X1 and X2 are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (t-butylphenyl); at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is -Si(Ra)3; Ra is a substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl), meeting all the limitations of claims 15-19.
The organic electroluminescence device of Hong (Example 4) meets all the limitations of claims 1, 6, 8-9, 11, and 13.
With respect to claim 5, the organic electroluminescence device of Hong, wherein at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is a substituted or unsubstituted alkyl group or a substituted or unsubstituted aryl silyl group, meeting all the limitations of claim 5 (see the interpretation described in the 35 U.S.C. 112(b) rejection section above).

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thobes et al. (US 2020/0223873 A1, hereafter Thobes).
Regarding claims 15-17 and 19, Thobes discloses a polycyclic compound (the 6th compound in [232], hereafter Compound P232-6) as shown below.

    PNG
    media_image2.png
    289
    627
    media_image2.png
    Greyscale

The Compound P232-6 has identical structure as Formula 1 of claim 15, wherein Y is N; Z1 and Z2 are each B; ring A to ring C are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl); X1 and X2 are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (trimethylphenyl); at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is -Si(Ra)2-; Ra is a substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl), meeting all the limitations of claims 15-17 and 19.

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong et al. (US 2020/0058885 A1).
Regarding claims 2-4, the organic electroluminescence device (Example 4) reads on all the features of claim 1 as outlined above. 
The organic electroluminescence device of Hong comprises a first electrode (ITO), a hole transport region (HT-A), an emission layer (Compound 4 as a dopant and Compound BH-1 as a host), an electron transport region (ET-A), a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
Hong teaches the claimed invention above but fail to teach that the organic electroluminescence device of Hong, wherein 1) the emission layer is configured to emit delayed fluorescence, 2) the emission layer is a delayed fluorescence emission layer, and 3) the emission layer is a thermally activated delayed fluorescence layer configured to emit blue light. It is reasonable to presume that the organic electroluminescence device of Hong, wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the organic electroluminescence device of Hong. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission properties of an organic electroluminescence device are determined by the optoelectronic properties of the emitting dopant of the emission layer of the device. The emitting dopant of the organic electroluminescence device of Hong is the Compound 4 of Hong.
The instant specification states that the polycyclic compound of an embodiment represented by Formula 1 may be a material configured to emit delayed fluorescence. The polycyclic compound of an embodiment may be a material configured to provide thermally activated delayed fluorescence. The polycyclic compound represented by Formula 1 may be used as a blue emitting material configured to emit thermally activated delayed fluorescence ([101]).
The Compound 4 of Hong is identical structure as Applicant’s Formula 1 as outlined above. The Compound 4 of Hong shares the identical backbone structure (i.e. the condensed ring structure consisting of rings A, B, C, the ring including Z1 and Y, and the ring including Z2 and Y in Formula 1 of claim 1) with the specific embodiment (Compound 47 in [102]) of the instant disclosure. The optoelectronic properties of such a polycyclic ring compound is dominantly affected by the backbone structure. 
Therefore, the Compound 4 of Hong is a material configured to emit delayed fluorescence, is configured to provide thermally activated delayed fluorescence, and is a blue emitting material configured to emit thermally activated delayed fluorescence.
Because the Compound 4 of Hong determines the emission of the organic electroluminescence device of Hong, the device wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the organic electroluminescence device of Hong, meeting all the limitations of claims 2-4.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic electroluminescence device of Hong is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2020/0058885 A1).
Regarding claim 12, Hong discloses a polycyclic compound having general structure of Formula 1 of Hong ([009]-[017]).

    PNG
    media_image3.png
    734
    515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    392
    799
    media_image4.png
    Greyscale

Hong discloses an organic electroluminescence device (Example 19 in Table 1, [220]-[224]; and Compounds 19 in [216]) comprising a first electrode (ITO), a hole transport region (HT-A), an emission layer (Compound 19 as a dopant and Compound BH-1 as a host), an electron transport region (ET-A), a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The silyl group of Compound 19 of Hong is not triphenylsilyl; however, Hong does teach that R3 of Formula 1 of Hong can be a substituted or unsubstituted silyl group ([011]), and the silyl group can be a triphenylsilyl group ([030]). Hong exemplifies triphenylsilyl group at position R3 (Compound 4 in [136]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Hong (Example 19) by substituting the diphenylmethylsilyl group of Compound 19 of Hong with a triphenyl group, as taught by Hong.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of diphenylmethylsilyl with triphenylsilyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Triphenylsilyl is one of finite number of exemplified substituents at the position R3 of the Formula 1 of Hong. The selection of triphenylsilyl at R3 position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified Compound 19 of Hong as shown below.
 
    PNG
    media_image5.png
    326
    658
    media_image5.png
    Greyscale

The modification also provides a Modified organic electroluminescence device of Hong comprising a first electrode (ITO), a hole transport region (HT-A), an emission layer (the Modified Compound 19 of Hong as a dopant and Compound BH-1 as a host), an electron transport region (ET-A), a second electrode (Al), wherein ITO is equated with oxides of In or Sn, meeting all the limitations of claim 12.


Claims 1-8, 10-12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thobes et al. (US 2020/0223873 A1).
Regarding claims 1, 5-8, and 10-11, Thobes discloses a blue light emitting polycyclic compound used for an organic electroluminescence device (Formula I in [005]-[041]).

    PNG
    media_image6.png
    325
    506
    media_image6.png
    Greyscale

Wherein X is N or CRX; V is N or CRV; Z is N or CRII; n is 0 or 1; m is 1-n; W can be Si(R3)2 if n=1; R1-R3 can be C6-C60 aryl; RI through RXI can be hydrogen, N(R5)2, Si(R5)3, C1-C40 alkyl which is optionally substituted with one or more substituents R5; C1-C40 alkoxy which is optionally substituted with one or more substituents R5; C2-C40 alkenyl which is optionally substituted with one or more substituents R5; C6-C60 aryl which is optionally substituted with one or more substituents R5; or C3-C57 heteroaryl which is optionally substituted with one or more substituents R5; R5 can be hydrogen or an C6-C18 aryl group; and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused ring system ([006]-[041]).
Thobes exemplifies the following compounds (the compound in [230], hereafter Compound P230, and the 6th compound in [232]).

    PNG
    media_image7.png
    298
    589
    media_image7.png
    Greyscale

Thobes discloses an organic electroluminescence device comprising a first electrode (anode), a hole transport region (“hole transport layer”), an emission layer (“emitting layer”), an electron transport region (“electron transport layer”), a second electrode (cathode) ([170]).
Thobes exemplifies ITO as the anode material ([176]) and Al as the cathode material ([184]). 
Furthermore, ITO as the anode material and aluminum as the cathode material of an organic electroluminescence device are well known in the art.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Thobes by substituting the anode with ITO and the cathode with Al, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). ITO is one of finite number of exemplified anode materials ([176]), and Al is one of finite number of exemplified cathode materials ([184]). Substitution of the anode material with ITO would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Substitution of the cathode material with Al would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of ITO as the anode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Al as the cathode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (1) comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, a second electrode (Al).
The emission layer of the Modified organic electroluminescence device of Thobes does not comprise the Compound P232-6; however, Thobes does teach that the compounds of Thobes are blue light emitting materials ([005]) and used as a light emitting dopant material (“light emitting molecule”) with a host material to make the emission layer of the organic electroluminescence device of Thobes ([180]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electroluminescence device of Thobes (1) by incorporating Compound P232-6 of Thobes as the dopant with a host into the emission layer of the devise, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound P232-6 of Thobes is one of finite number of exemplified compounds of Thobes ([232]). The substitution of the dopant of the emission layer of the device of Thobes would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P232-6 as the dopant material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (2) comprising a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P232-6 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, meeting all the limitations of claims 1, 6-8, and 10-11.
With respect to claim 5, the Modified organic electroluminescence device of Thobes (2), wherein at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is a substituted or unsubstituted aryl silyl group, meeting all the limitations of claim 5 (see the interpretation described in the 35 U.S.C. 112(b) rejection section above).
Regarding claims 2-4, the Modified organic electroluminescence device of Thobes (2) reads on all the limitation of claim 1 as outlined above. 
The Modified organic electroluminescence device of Thobes (2) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P232-6 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
Thobes teaches the claimed invention above but fail to teach that the Modified organic electroluminescence device of Thobes (2), wherein 1) the emission layer is configured to emit delayed fluorescence, 2) the emission layer is a delayed fluorescence emission layer, and 3) the emission layer is a thermally activated delayed fluorescence layer configured to emit blue light. It is reasonable to presume that the Modified organic electroluminescence device of Thobes (2), wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the Modified organic electroluminescence device of Thobes (2). 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission properties of an organic electroluminescence device are determined by the optoelectronic properties of the emitting dopant of the emission layer of the device. The emitting dopant of the Modified organic electroluminescence device of Thobes (2) is the Compound P232-6 of Thobes.
The instant specification states that the polycyclic compound of an embodiment represented by Formula 1 may be a material configured to emit delayed fluorescence. The polycyclic compound of an embodiment may be a material configured to provide thermally activated delayed fluorescence. The polycyclic compound represented by Formula 1 may be used as a blue emitting material configured to emit thermally activated delayed fluorescence ([101]).
The Compound P232-6 of Thobes is identical structure as Applicant’s Formula 1 as outlined above. The Compound P232-6 of Thobes has substantially similar structure as the specific embodiment (Compound 2 in [102]) of the instant disclosure.
In addition, Thobes teaches that the compound of Thobes exhibit emission maxima preferably between 450 nm and 470 nm ([005]), which corresponds to blue light.
Therefore, the Compound P232-6 of Thobes is a material configured to emit delayed fluorescence, is configured to provide thermally activated delayed fluorescence, and is a blue emitting material configured to emit thermally activated delayed fluorescence.
Because the Compound P232-6 of Thobes determines the emission of the Modified organic electroluminescence device of Thobes (2), the device wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the Modified organic electroluminescence device of Thobes (2), meeting all the limitations of claims 2-4.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified organic electroluminescence device of Thobes (2) is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 12, the Modified organic electroluminescence device of Thobes (2) reads on all the limitation of claim 1 as outlined above. 
The Modified organic electroluminescence device of Thobes (2) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P232-6 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The Compound P232-6 does not have a condensed ring represented by Formulas 3-1 through 3-4 of claim 12; however, Thobes does teach the substituents at RI through RXI can be hydrogen, N(R5)2, alkyl, and alkenyl group, wherein R5 can be an aryl, alkyl or alkenyl group, and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused condensed ring system ([006]-[041]).
Thobes, exemplifies a benzopyrrole condensed ring (see the structures marked by dashed circles in the figure below) at the substitution positions corresponding to the RV-RVI and RX-RXI of Formula I of Thobes (Formula VIII in [099]).

    PNG
    media_image8.png
    301
    476
    media_image8.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P232-6 of Thobes by substituting hydrogen at the substitution positions RV and RX with each diphenylamine group, wherein each of the hydrogen atoms at RIX and RVI and each of the diphenylamine groups R5 form each benzopyrrole condensed ring at each RV-RVI and RX-RXI positions, as taught by Thobes.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and condensed benzopyrrole ring are alternative exemplified substitutions at RV-RVI and RX-RXI positions of Formula I of Thobes. The substitution of hydrogen with condensed benzopyrrole ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The condensed benzopyrrole ring is one of exemplified substituents at RV-RVI and RX-RXI positions. The selection of the condensed benzopyrrole ring structure would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 
The modification provides the Modified organic electroluminescence device of Thobes (3) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Modified Compound P232-6 of Thobes (3) as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, wherein the Modified Compound P232-6 is shown below.

    PNG
    media_image9.png
    403
    455
    media_image9.png
    Greyscale

The Modified organic electroluminescence device of Thobes (3) meets all the limitations of claim 12.
Regarding claims 14 and 20, the Modified organic electroluminescence device of Thobes (2) reads on all the limitation of claim 1 as outlined above. 
The Modified organic electroluminescence device of Thobes (2) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P232-6 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The Compound P232-6 has similar structure as the Compound 2 of claims 14 and 20. The only difference is the methyl group substituted to the positions corresponding to the RV and RX of Formula I of Thobes. However, Thobes does teach the substituents at RV through RX can be hydrogen, or a C1-C40 alkyl group ([010]-[012]). 
Thobes exemplifies methyl as the alkyl substituent ([104]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P232-6 of Thobes by substituting hydrogen at the substitution positions RV, and RX with methyl, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are alternative options at any one of RV and RX of Formula I of Thobes. The substitution of hydrogen with methyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Methyl is one of exemplified alkyl substituents. The selection of methyl would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 
The modification provides the Modified organic electroluminescence device of Thobes (4) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Modified Compound P232-6 of Thobes (4) as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, wherein the Modified Compound P232-6 of Thobes (4) has identical structure as Compound 2 of claims 14 and 20, meeting all the limitations of claims 14 and 20.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thobes et al. (US 2020/0223873 A1) in view of Karatsu et al. (“Blue electroluminescence of silyl substituted anthracene derivatives”, Org. Electronics 2007, vol. 8, page 357-366, hereafter Karatsu), Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes”, J. Mater. Chem. 2007, vol. 17, page 3714-3719, hereafter Kang), and Tsai et al. (“Highly Efficient Organic Blue Electrophosphorescent Devices Based on 3,6-Bis(triphenylsilyl)carbazole as the Host Material”, Adv. Mater. 2006, vol. 18, page 1216-1220, hereafter Tsai).
Regarding claims 1, 5-11, and 13-20, Thobes discloses a blue light emitting polycyclic compound used for an organic electroluminescence device (Formula I in [005]-[041]).

    PNG
    media_image6.png
    325
    506
    media_image6.png
    Greyscale

Wherein X is N or CRX; V is N or CRV; Z is N or CRII; n is 0 or 1; m is 1-n; W can be Si(R3)2 if n=1; R1-R3 can be C6-C60 aryl; RI through RXI can be hydrogen, N(R5)2, Si(R5)3, C1-C40 alkyl which is optionally substituted with one or more substituents R5; C1-C40 alkoxy which is optionally substituted with one or more substituents R5; C2-C40 alkenyl which is optionally substituted with one or more substituents R5; C6-C60 aryl which is optionally substituted with one or more substituents R5; or C3-C57 heteroaryl which is optionally substituted with one or more substituents R5; R5 can be hydrogen or an C6-C18 aryl group; and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused ring system ([006]-[041]).
Thobes exemplifies the following compounds (the compound in [230], hereafter Compound P230, and the 6th compound in [232]).

    PNG
    media_image10.png
    196
    570
    media_image10.png
    Greyscale


Thobes discloses an organic electroluminescence device comprising a first electrode (anode), a hole transport region (“hole transport layer”), an emission layer (“emitting layer”), an electron transport region (“electron transport layer”), a second electrode (cathode) ([170]).
Thobes exemplifies ITO as the anode material ([176]) and Al as the cathode material ([184]). 
Furthermore, ITO as the anode material and aluminum as the cathode material of an organic electroluminescence device are well known in the art.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Thobes by substituting the anode with ITO and the cathode with Al, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). ITO is one of finite number of exemplified anode materials ([176]), and Al is one of finite number of exemplified cathode materials ([184]). Substitution of the anode material with ITO would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Substitution of the cathode material with Al would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of ITO as the anode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The selection of Al as the cathode materials would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (1) comprising a first electrode (ITO), a hole transport region, an emission layer, an electron transport region, a second electrode (Al).
The emission layer of the Modified organic electroluminescence device of Thobes (1) does not comprise the Compound P230; however, Thobes does teach that the compounds of Thobes are blue light emitting materials ([005]) and used as a light emitting dopant material with a host material to make the emission layer of the organic electroluminescence device of Thobes ([180]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified organic electroluminescence device of Thobes by incorporating Compound P230 of Thobes as the dopant with a host into the emission layer of the devise, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound P230 of Thobes is one of finite number of exemplified compounds of Thobes ([232]). The substitution of the dopant of the emission layer of the device of Thobes would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P230 as the dopant material would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a Modified organic electroluminescence device of Thobes (5) comprising a first electrode (ITO), a hole transport region, an emission layer comprising the Compound P230 of Thobes as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The Compound P230 of Thobes does not have silyl group; however, Thobes does teach that any of RI through RXI can be Si(R5)3, wherein R5 can be a C6-C18 aryl group ([006]-[041]). Thobes exemplifies phenyl as the C6-C18 aryl group (the 5th and 6th example compounds in [232]).
Karatsu discloses a polycyclic compound comprising a triphenylsilyl group used as the emitting dopant for an organic electroluminescence device (Abstract, compound Ph3 in Scheme 1).
Karatsu teaches that the bulky substituent triphenylsilyl group can control intermolecular stacking by diminishing the electroplax formation, increase fluorescence quantum yield, prevent intermolecular stacking, and improve the device lifetime and color purity (Abstract, page 358, column 1, last paragraph, Conclusions). 
Kang discloses a compound comprising a triphenylsilyl group used for an organic electroluminescence device (Abstract, DTBT in Scheme 1).
Kang teaches the triphenylsilyl group (“the silane moiety”) can provide high thermal and chemical stability (page 3714, column 2, 1st paragraph).
Tsai discloses a compound comprising a triphenylsilyl group used for an organic electroluminescence device (CzSi in Scheme 1, Fig. 4d).
Tsai teaches the triphenylsilyl group provide rigid and sterically bulky geometry such that it provides high thermal stability, high decomposition temperature, and high glass transition temperature (page 1217, column 1, 2nd paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P230 of Thobes by substituting the hydrogen atom at the substitution position corresponding to the RX of Formula I of Thobes with a triphenylsilyl group, as taught by Thobes, Karatsu, Kang, and Tsai.
The motivation of doing so would have been to 1) control intermolecular stacking by diminishing the electroplax formation, increase fluorescence quantum yield, prevent intermolecular stacking, and improve the device lifetime and color purity, based on the teaching of Karatsu, 2) provide high thermal and chemical stability based on the teaching of Kang, and 3) rigid and sterically bulky geometry such that it provides high thermal stability, high decomposition temperature, and high glass transition temperature, based on the teaching of Tsai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and triphenylsilyl are alternative options at any one of RI through RXI of Formula I of Thobes. The substitution of hydrogen at any one of RI through RXI with a triphenylsilyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of substitution positions (i.e. RI through RXI) for a triphenylsilyl substituent group in the Compound P230. The selection of the substitution position corresponding to the RX of Formula I of Thobes would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, the compounds having identical structure as Compound P230 of Thobes with a triphenylsilyl group substituted any one of RI through RXI groups are position isomers. Finally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 

    PNG
    media_image11.png
    277
    585
    media_image11.png
    Greyscale

The modification provides the Compound of Thobes as modified by Karatsu, Kang, and Tsai which has identical structure as Applicant’s Formula 1, wherein Y is N; Z1 and Z2 are each B; ring A to ring C are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl); X1 and X2 are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (trimethylphenyl); at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is -Si(Ra)3-; Ra is a substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl), meeting all the limitations of claims 15-20.
The modification also provides an organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprising a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, meeting all the limitations of claims 1, 5-11, and 13-14.
Regarding claims 2-4, the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai reads on all the limitation of claim 1 as outlined above. 
The organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
Thobes teaches the claimed invention above but fail to teach that the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, wherein 1) the emission layer is configured to emit delayed fluorescence, 2) the emission layer is a delayed fluorescence emission layer, and 3) the emission layer is a thermally activated delayed fluorescence layer configured to emit blue light. 
It is reasonable to presume that the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The emission properties of an organic electroluminescence device are determined by the optoelectronic properties of the emitting dopant of the emission layer of the device. The emitting dopant of the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai is the Compound of Thobes as modified by Karatsu, Kang, and Tsai.
The instant specification states that the polycyclic compound of an embodiment represented by Formula 1 may be a material configured to emit delayed fluorescence. The polycyclic compound of an embodiment may be a material configured to provide thermally activated delayed fluorescence. The polycyclic compound represented by Formula 1 may be used as a blue emitting material configured to emit thermally activated delayed fluorescence ([101]).
The Compound of Thobes as modified by Karatsu, Kang, and Tsai is identical structure as Applicant’s Formula 1 as outlined above. The Compound of Thobes as modified by Karatsu, Kang, and Tsai is identical to the specific embodiment (Compound 1 in [102]) of the instant disclosure.
In addition, Thobes teaches that the compound of Thobes exhibit emission maxima preferably between 450 nm and 470 nm ([005]), which corresponds to blue light.
Therefore, the Compound of Thobes as modified by Karatsu, Kang, and Tsai is a material configured to emit delayed fluorescence, is configured to provide thermally activated delayed fluorescence, and is a blue emitting material configured to emit thermally activated delayed fluorescence.
Because the Compound of Thobes as modified by Karatsu, Kang, and Tsai determines the emission of the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, the device wherein 1) the emission layer being configured to emit delayed fluorescence, 2) the emission layer being a delayed fluorescence emission layer, and 3) the emission layer being a thermally activated delayed fluorescence layer configured to emit blue light are inherent to the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai, meeting all the limitations of claims 2-4.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified organic electroluminescence device of Thobes (2) is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 12, the Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai reads on all the limitation of claim 1 as outlined above. 
The Organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn.
The Compound of Thobes as modified by Karatsu, Kang, and Tsai does not have a condensed ring represented by Formulas 3-1 through 3-4 of claim 12; however, Thobes does teach the substituents at RI through RXI can be hydrogen, N(R5)2, alkyl, and alkenyl group, wherein R5 can be an aryl, alkyl or alkenyl group, and one or more adjacent substituents of RI-RXI can form a polycyclic aromatic or benzo-fused condensed ring system ([006]-[041]).
Thobes, exemplifies a benzopyrrole condensed ring (see the structures marked by dashed circles in the figure below) at the substitution positions corresponding to the RV-RVI of Formula I of Thobes (Formula VIII in [099]).

    PNG
    media_image12.png
    301
    445
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Thobes as modified by Karatsu, Kang, and Tsai by substituting hydrogen at the substitution positions RV with a diphenylamine group, wherein the hydrogen atom at RVI and the diphenylamine groups at RV form a benzopyrrole condensed ring at RV-RVI positions, as taught by Thobes.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and condensed benzopyrrole ring are alternative exemplified substitutions at RV-RVI position of Formula I of Thobes. The substitution of hydrogen with condensed benzopyrrole ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The condensed benzopyrrole ring is one of exemplified substituents at RV-RVI position. The selection of the condensed benzopyrrole ring structure would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device. 
The modification provides the organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai (2) comprises a first electrode (ITO), a hole transport region, an emission layer comprising the Compound of Thobes as modified by Karatsu, Kang, and Tsai (2) as the dopant with a host, an electron transport region, a second electrode (Al), wherein ITO is equated with oxides of In or Sn, wherein the Compound of Thobes as modified by Karatsu, Kang, and Tsai (2) is shown below.

    PNG
    media_image13.png
    287
    747
    media_image13.png
    Greyscale

The Modified organic electroluminescence device of Thobes as modified by Karatsu, Kang, and Tsai (2) meets all the limitations of claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-11, 14-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of copending Application No. 16/866,785 (reference application, hereafter Application ‘785). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-3, 5-8, 10-11, 14-17, and 19-20, Application ‘785 discloses a polycyclic compound 13 as shown below (claim 12).

    PNG
    media_image14.png
    261
    623
    media_image14.png
    Greyscale

The Compound 14 of Application ‘785 has identical structure as Formula 1 of claim 15, wherein Y is N; Z1 and Z2 are each B; ring A to ring C are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl and methylphenyl); X1 and X2 are each substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (trimethylphenyl); at least one substituent bonded to at least one selected from ring A to ring C, X1, and X2 is -Si(Ra)2-; Ra is a substituted or unsubstituted aryl ring having 6 to 30 carbon atoms that form a ring (phenyl), meeting all the limitations of claims 15-17 and 19-20.
The Application ‘785 discloses an organic electroluminescence device comprising: a first electrode: a hole transport region on the first electrode; an emission layer on the hole transport region; an electron transport region on the emission layer; and a second electrode on the electron transport region, wherein the first electrode and the second electrode each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, LiF/Ca, LiF/Al, Mo, Ti, In, Sn, Zn, a compound of two or more thereof, a mixture of two or more thereof, and oxides thereof, and wherein the emission layer is a delayed fluorescence emission layer and comprises a host and a dopant, and the dopant comprises the polycyclic compound represented by Formula 1 of Application ‘785 (claim 4). 
The Compound 14 of Application ‘785 is one of finite number of specific examples of the general Formula 1 of Application ‘785 such that the Compound 14 has identical structure as the general Formula 1 of Application ‘785.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Application ‘785 by substituting the polycyclic compound with Compound 14 of Application ‘785, as taught by Application ‘785.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Compound 14 of Application ‘785 is one of finite number of exemplified compounds represented by Formula 1 of Application ‘785 (claim 12). Substitution of the emission layer dopant material with Compound 14 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 14 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified organic electroluminescence device of Application ‘785 comprising: a first electrode: a hole transport region on the first electrode; an emission layer on the hole transport region; an electron transport region on the emission layer; and a second electrode on the electron transport region, wherein the first electrode and the second electrode each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, LiF/Ca, LiF/Al, Mo, Ti, In, Sn, Zn, a compound of two or more thereof, a mixture of two or more thereof, and oxides thereof, and wherein the emission layer is a delayed fluorescence emission layer and comprises a host and a dopant, and the dopant comprises Compound 14 of Application ‘785, meeting all the limitations of claims 1-3, 5-8, 10-11, and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786